Citation Nr: 1822863	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether a notice of disagreement (NOD) received on December 23, 2013, was timely filed. 


REPRESENTATION

Veteran represented by:	Travis M. Miller, Esquire


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to July 1973 and from November 1973 to August 1983, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the Veteran's claims file now resides with the Huntington, West Virginia RO.

In his August 2014 substantive appeal, the Veteran requested a Travel Board hearing.  In December 2015, the Veteran withdrew his request.


FINDINGS OF FACT

1.  In a July 1984 rating decision, the RO denied entitlement to service connection for cold urticaria and right knee instability.  Additionally, the RO granted service connection for chondromalacia patella of both knees and assigned initial noncompensable ratings, effective August 18, 1983.

2.  Notice of the July 1984 rating decision was mailed to the Veteran's last address of record on July 27, 1984.  He was informed of his appellate rights and that any disagreement with the rating decision should be submitted to his local RO within one year from the date of the letter.

3.  On December 23, 2013, the Veteran filed an NOD wherein he explicitly stated that he disagreed with the July 1984 rating decision.

4.  An NOD as to the July 1984 rating decision was not received by VA within the applicable one-year filing period following issuance of notice of the July 1984 rating decision.  Nor was any new and material evidence submitted within the applicable appeal period.


CONCLUSION OF LAW

The Veteran's December 2013 NOD as to the July 1984 rating decision denying entitlement to service connection for cold urticaria and right knee instability, and assigning noncompensable ratings for chondromalacia patella of both knees was not timely.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal (VA Form 9 or equivalent) after a statement of the case (SOC) is furnished to the claimant.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

A claimant (or his representative) must file an NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  If an NOD is not filed within the one-year time period, the RO decision becomes final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.302.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal. 38 U.S.C. § 7105(c).

38 U.S.C. § 7105(d)(3) provides that "questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  However, an untimely filed NOD is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In the instant case, the RO issued a rating decision in July 1984.  In this rating decision, the RO denied service connection for cold urticaria and right knee instability.  The RO also granted service connection for chondromalacia patella of both knees and assigned initial noncompensable ratings, effective August 18, 1983.  On July 27, 1984, the RO mailed to the Veteran's last address of record a notice of the July 1984 rating decision.  Within this notice, the Veteran was told of his procedural and appellate rights, including his ability to submit an NOD with his local RO within one year of the notice date.  Therefore, the Veteran had until July 27, 1985 to file an NOD.  See 38 C.F.R. § 19.129 (1980) (current version at 38 C.F.R. § 20.302(a) (2017)).

A statement expressing disagreement with the July 1984 rating decision was not received by July 27, 1985 and no new and material evidence was submitted either.  Hence, the July 1984 decision became final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

On December 23, 2013, the Veteran submitted a statement wherein he explicitly disagreed with the determinations made in the July 1984 rating decision.  This statement was well beyond the one-year period provided by law for filing an NOD with the July 1984 rating decision.  Consequently, the December 23, 2013 NOD is not timely.  See 38 U.S.C. § 7105.


ORDER

A December 2013 NOD was not timely to appeal a July 1984 rating decision.

	

____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


